IN THE COURT OF APPEALS OF IOWA

                                    No. 18-2148
                               Filed March 20, 2019


IN THE INTEREST OF S.Q.,
Minor Child,

D.H., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clarke County, Monty W. Franklin,

District Associate Judge.



       A mother appeals the termination of her parental rights to her minor child.

AFFIRMED.




       Amy K. Davis of Babich Goldman, P.C., Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Shireen L. Carter of Shireen Carter Law Office, PLC, Norwalk, guardian ad

litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


MULLINS, Judge.

       A mother appeals the termination of her parental rights to her minor child

pursuant to Iowa Code section 232.116(1)(d), (e), (i), and (l) (2018).1 The mother

only argues termination of her parental rights is not in the best interests of the child,

see Iowa Code § 232.116(2), seemingly because of the bond between her and the

child. See id. § 232.116(3)(c).2 Upon our de novo review of the record, see In re

L.T., ___ N.W.2d ___, ___, 2019 WL 982910, at *4 (Iowa 2019), we conclude

termination is in this child’s best interests, and no permissive statutory exception

should be applied to preclude termination.         We affirm the termination of the

mother’s parental rights without further opinion pursuant to Iowa Court Rule

21.26(1)(a), (c), and (e).

       AFFIRMED.




1
 The father’s parental rights were also terminated. He does not appeal.
2
 The mother does not challenge the sufficiency of the evidence supporting the statutory
grounds for termination. Consequently, “we do not have to discuss this step.” In re P.L.,
778 N.W.2d 33, 40 (Iowa 2010).